859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WOLVIN UNDERWRITERS, INC., a Michigan Corporation, Plaintiff-Appellant,v.GREAT SOUTHWEST FIRE INSURANCE, a Foreign Corporation,Defendant-Appellee.
No. 88-1823.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1988.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from judgment by remittitur entered September 29, 1987.  Plaintiff filed a notice of appeal from that judgment with the Michigan Court of Appeals.  The notice of appeal was returned to the plaintiff by the Michigan Court of Appeals on October 27, 1987.  On August 10, 1988, the plaintiff filed the present notice of appeal and contemporaneously filed a motion for extension of time in which to appeal pursuant to Rule 4(a)(5), Fed.R.App.P.  That motion was denied by the district court on August 30, 1988.


2
Rule 4(a)(1), Fed.R.App.P., provides that the plaintiff had thirty days from entry of judgment to file a notice of appeal.  Pursuant to Rule 4(a)(5), Fed.R.App.P., a motion for extension of time in which to appeal must be filed not later than thirty (30) days after the expiration of the original appeal time.   Donlin v. Watkins, 814 F.2d 273, 276 n. 1 (6th Cir.1987);  Williams v. United States, 553 F.2d 420 (5th Cir.1977).  The notice of appeal and motion for extension of time were filed more than eleven months after entry of judgment, were without effect, and do not operate to confer jurisdiction upon this Court.   See Ali v. Lyles, 769 F.2d 204 (4th Cir.1985) (per curiam);  Felix v. Cardwell, 545 F.2d 92 (9th Cir.1976) (per curiam), cert. denied, 430 U.S. 910 (1977);  cf. United States v. Hoye, 548 F.2d 1271 (6th Cir.1977).  Accordingly,


3
It is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.